PER CURIAM.
Granted. The court of appeal’s pretrial holding, deciding only that defendant was in the course and scope of his employment, was an improper use of summary judgment that promoted piecemeal appeals. A motion for summary judgment was proper for the defendant’s alleged employer to seek dismissal from the action based on defendant’s being outside the course and scope of employment. But plaintiffs cross-motion for summary judgment, seeking a decision on one of several issues on which plaintiff must prevail at the trial on the merits in order to win the case, was an improper use of this procedural vehicle.
The summary judgment rendered by the court of appeal is set aside, and the case is remanded to the trial court for trial on the merits.
KIMBALL, J., not on panel.